Case 7:20-cv-00497-GEC-PMS Document 11 Filed 11/16/20 Page 1 of 3 Pageid#: 67




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                  ROANOKE DIVISION

 JOVANNI M. TAYLOR/JOVAN,                          )    CASE NO. 7:20CV00497
                                                   )
                        Plaintiff,                 )
 v.                                                )    MEMORANDUM OPINION
                                                   )
 C. SHELTON, ET AL.,                               )   By: Hon. Glen E. Conrad
                                                   )   Senior United States District Judge
                        Defendants.                )

        Plaintiff Jovanni M. Taylor, a Virginia inmate proceeding pro se, filed this civil rights

 action pursuant to 42 U.S.C. § 1983, against prison officials at Keen Mountain Correctional Center

 (“KMCC”), a prison for male inmates. The allegations are that Taylor has breasts and that upon

 arrival at KMCC, Taylor was deprived of bras for two months in early 2020, which caused others

 to harass Taylor. Taylor also asserts that after an officer sexually assaulted Taylor in May 2020,

 in various ways, officers conspired to obstruct the filing of a criminal complaint against the

 assailant. Taylor has also filed a motion seeking interlocutory injunctive relief. After review of

 the record, the court concludes that the motion must be denied.

        Taylor filed this § 1983 action in August 2020. The court conditionally filed the action

 and required the return of financial information as required for an inmate to proceed with a civil

 action without prepayment of the $350 filing fee. Less than a month later, Taylor filed this motion

 for preliminary injunctive relief. The motion alleges that since Taylor mailed the financial

 information for the case to the court, some defendants and officers at KMCC have given Taylor

 “nasty looks.” Mot. Prelim. Inj. 1, ECF No. 6. Another nondefendant officer allegedly yelled

 Taylor’s name, cursed, and then gestured as though reaching for a weapon or pepper spray. Taylor

 states that these actions represent retaliation for the lawsuit, causing “fear for my safety,” and asks

 for the court to help by granting unspecified injunctive relief. Id.
Case 7:20-cv-00497-GEC-PMS Document 11 Filed 11/16/20 Page 2 of 3 Pageid#: 68




        Because preliminary injunctive relief is an extraordinary remedy, the party seeking such

 relief must make a clear showing “that he is likely to succeed on the merits, that he is likely to

 suffer irreparable harm in the absence of preliminary relief, that the balance of equities tips in his

 favor, and that an injunction is in the public interest.” Winter v. Natural Res. Def. Council, Inc.,

 555 U.S. 7, 20 (2008). Each of these four factors must be satisfied. Id.

        Taylor’s motion fails under the first two facets of the Winter test. The motion does not

 state any facts suggesting that Taylor will succeed on the merits of the retaliation claim. A § 1983

 retaliation claim requires facts showing that officials’ adverse actions were motivated by the

 plaintiff’s exercise of a constitutionally protected right, such as filing a lawsuit. See Martin v.

 Duffy, 858 F.3d 239, 249 (4th Cir. 2017). Other than timing, Taylor does not state facts showing

 that any of the adverse actions alleged in the motion is related in any way to the lawsuit. Indeed,

 the docket reflects that no defendant has yet been served with the complaint in this case. Taylor

 does not state facts showing how any defendant would otherwise have known of the lawsuit, as

 required for a defendant to retaliate against Taylor because of it. See Adams v. Rice, 40 F.3d 72,

 74–75 (4th Cir. 1994) (finding no factual basis for § 1983 retaliation claim where complaint “failed

 to contain any factual allegations tending to support [plaintiff’s] bare assertion” of retaliatory

 motive).

        Taylor also does show any imminent, irreparable harm in the absence of court intervention.

 At the most, Taylor alleges that officers have made threatening comments and gestures on

 occasion, causing Taylor fear. Taylor’s speculation that certain facial expressions and gestures

 signal an intention to cause Taylor significant harm cannot invoke the extraordinary relief the

 motion seeks. Moreover, mere verbal comments or gestures alone do not provide a factual basis




                                                   2
Case 7:20-cv-00497-GEC-PMS Document 11 Filed 11/16/20 Page 3 of 3 Pageid#: 69




 for any constitutional claim. See Henslee v. Lewis, 153 Fed. App’x 178, 180 (4th Cir. 2005)

 (citing Collins v. Cundy, 603 F.2d 825, 827 (10th Cir. 1979)).

        For the reasons stated, the court concludes that Taylor has not demonstrated grounds

 warranting the interlocutory injunctive relief that the motion seeks. Therefore, the court will deny

 the motion. An appropriate order will enter herewith.

        The clerk is directed to send copies of this memorandum opinion and accompanying order

 to Taylor.

        ENTER: This _____
                     16th day of November, 2020.

                                                      _________________________________
                                                      Senior United States District Judge




                                                  3
